Per Curiam.
Plaintiff has a verdict for $2,500 for personal injuries. The rule before us is limited 'to the amount of the verdict, which is said to be excessive under the evidence.
We find this to be so.
Plaintiff did not produce any of the three physicians who attended him.
The evidence of injury and disability came from the plaintiff himself and a physician who examined but did not treat him.
The principal complaint appears to be a restricted use of the joint of the right shoulder.
This plaintiff’s physician witness said was “due to some injury or some other cause.”
The only other medical testimony was that of a physician called bjr the defendants, who testified to finding two scars on plaintiff’s forehead, and, although there was a complaint of pain in the right shoulder, he had good function of the shoulder, and he could not determine any cause for the pain.
The verdict was therefore not warranted by the proofs, and the rule to show cause is made absolute and a venire de novo is ordered to the end that a new trial may be had upon the question of damages only.